Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made for the applicant’s response and amendment filed on 09/07/2022.
Remarks
The claims are presented as follows:

Claims 1-10,12-30 are pending.
Response to Amendment
Applicant's arguments filed 09/07/2022 have been fully considered:
Applicant’s arguments with respect to the rejection made under 35 U.S.C. 103 have been fully considered and are persuasive in light of the amendment made to the claims.  Therefore, the 35 U.S.C. 103 rejection has been withdrawn. 
Examiner asked applicant to submit a terminal disclaimer (eTD) for the double patenting rejection, an agreement was reached. However, an eTD was not filed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-30 of copending Application No. [ 17/248,506 ].  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, although the conflicting claims are not identical, they are not patentably distinct from each other, see table below: 

Instant Application  
Copending Application 17/248,506
Claim 1. A method for wireless communication at a user equipment, comprising: 
      receiving, from a base station, an indication of a random access response (RAR) window configuration, the RAR window configuration indicating one or more first segments of a RAR window support a single instance of control information and indicating one or more second segments of the RAR window support repeated instances of the control information; 
      determining, based on the RAR window configuration, whether a random access procedure is operating within the one or more first segments of the RAR window or operating within the one or more second segments; and 
         monitoring, based on the determining, one or more slots of the RAR window for the single instance of the control information or the repeated instances of the control information.
Claim 1. A method for wireless communication at a user equipment, comprising:   
      receiving, from a base station, an indication of a random access response (RAR) window configuration, the RAR window configuration indicating one or more first RAR windows support a single instance of control information and indicating one or more second RAR windows support repeated instances of the control information; 
      
  
     determining, based on the RAR window configuration, whether a segment of a current RAR window supports a single instance of control information or repeated instances of the control information; and 
      monitoring, based on the determining, one or more slots of the current RAR window for the single instance of the control information or the repeated instances of the control information.
Claim 19. A method for wireless communication at a base station, comprising: 
      transmitting an indication of a random access response (RAR) window configuration, the RAR window configuration indicating one or more first segments of a RAR window support a single instance of control information and indicating one or more second segments of the RAR window support repeated instances of the control information; 
        determining, based on the RAR window configuration, whether a random access procedure is operating within the one or more first segments of the RAR window or operating within the one or more second segments; and 
          transmitting, based on the determining, the single instance of the control information or the repeated instances of the control information in one or more slots of the RAR window.
Claim 19. A method for wireless communication at a base station, comprising: 
      transmitting an indication of a random access response (RAR) window configuration, the RAR window configuration indicating one or more first RAR windows support a single instance of control information and indicating one or more second RAR windows support repeated instances of the control information;  
     
      determining, based on the RAR window configuration, whether a segment of a current RAR window supports a single instance of control information or repeated instances of the control information; and 
     transmitting, based on the determining, the single instance of the control information or the repeated instances of the control information in one or more slots of the current RAR window.
Claim 29. An apparatus for wireless communication at a user equipment, comprising: 
       a processor, 
      memory in electronic communication with the processor, and instructions stored in the memory and executable by the processor to cause the apparatus to: receive, from a base station, an indication of a random access response (RAR) window configuration, the RAR window configuration indicating one or more first Attorney Docket No. 49606.753US01Qualcomm Ref. No. 201979 96 segments of a RAR window support a single instance of control information and indicating one or more second segments of the RAR window support repeated instances of the control information; 
       determine, based on the RAR window configuration, whether a random access procedure is operating within the one or more first segments of the RAR window or operating within the one or more second segments; and 
         monitor, based on the determining, one or more slots of the RAR window for the single instance of the control information or the repeated instances of the control information.
Claim 29. An apparatus for wireless communication at a user equipment, comprising: 
     a processor, 
     memory in electronic communication with the processor, and instructions stored in the memory and executable by the processor to cause the apparatus to: 
        receive, from a base station, an indication of a random access response (RAR) window configuration, the RAR window configuration indicating one or more first RAR windows support a single instance of control information and indicating one or more second RAR windows support repeated instances of the control information; 
      
     determine, based on the RAR window configuration, whether a segment of a current RAR window supports a single instance of control information or repeated instances of the control information; and Attorney Docket No. 49606.754US01Qualcomm Ref. No. 201980 99 
      monitor, based on the determining, one or more slots of the current RAR window for the single instance of the control information or the repeated instances of the control information.
Claim 30. An apparatus for wireless communication at a base station, comprising: 
      a processor, 
      memory in electronic communication with the processor, and instructions stored in the memory and executable by the processor to cause the apparatus to: transmit an indication of a random access response (RAR) window configuration, the RAR window configuration indicating one or more first segments of a RAR window support a single instance of control information and indicating one or more second segments of the RAR window support repeated instances of the control information; 
       determine, based on the RAR window configuration, whether a random access procedure is operating within the one or more first segments of the RAR window or operating within the one or more second segments; and 
         transmit, based on the determining, the single instance of the control information or the repeated instances of the control information in one or more slots of the RAR window.
Claim 30. An apparatus for wireless communication at a base station, comprising: 
      a processor, 
     memory in electronic communication with the processor, and instructions stored in the memory and executable by the processor to cause the apparatus to: 
        transmit an indication of a random access response (RAR) window configuration, the RAR window configuration indicating one or more first RAR windows support a single instance of control information and indicating one or more second RAR windows support repeated instances of the control information; 
     
     determine, based on the RAR window configuration, whether a segment of a current RAR window supports a single instance of control information or repeated instances of the control information; and 
      transmit, based on the determining, the single instance of the control information or the repeated instances of the control information in one or more slots of the current RAR window.


The dependent claims of the instant application contain similar limitations of the dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed. It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented
 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472